Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on 7/27/2021 is acknowledged. Claims 16-20 are canceled and claims 21-25 are added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 20180374791).

Regarding claim 1. (Original) Smith discloses A method for forming a semiconductor structure 100, comprising: 

forming a conductive rail structure (Fig 9, [0031]: ‘Ruthenium’ or ‘metal’), extending along the first horizontal direction, adjacent to the fin structure (Fig 9); and 
forming a metal gate structure (Fig 13, [0063]: ‘metal gate’), extending along a second horizontal direction (Fig 13: X-direction) over the fin structure and the conductive rail structure (Fig 13).

Regarding claim 2. (Currently Amended) Smith discloses The method of claim 1, wherein [[the]] forming the conductive rail structure comprises: 
forming a metallic vertical structure parallel to the fin structure (Fig 9); and 
encapsulating the metallic vertical structure with one or more layers of insulating material (Fig 11), 
wherein a length of the metallic vertical structure is substantially equal (Fig 9/Fig 11) to or greater than an other length of the fin structure along the first horizontal direction.

Regarding claim 3. (Currently Amended) Smith discloses The method of claim 2, wherein [[the]] encapsulating the metallic vertical structure comprises coplanarizing the one or more layers of insulating material with a top surface of the fin structure (Fig 11).


forming a trench (Fig 4, [0038]), extending along the first horizontal direction, in a first layer of insulating material (Fig 4: STI Oxide) and adjacent to the fin structure (Fig 4); 
forming a layer of conductive material ([0031]: ‘Ruthenium’ or ‘metal’) in the trench (Fig 9); and 
forming a second layer of insulating material (Fig 10, [0052]: Cap) over the layer of conductive material.

Regarding claim 5. (Currently Amended) Smith discloses The method of claim 4, wherein [[the]] forming the trench comprises: 
forming an other fin structure parallel (Fig 10: the center side Fin) and adjacent to the fin structure (Fig 10); and 
depositing the first layer of insulating material over sidewalls of the fin structure and sidewalls of the other fin structure (Fig 10).

Regarding claim 6. (Currently Amended) Smith discloses The method of claim 1, further comprising 
forming a source/drain epitaxial region (Fig 13, [0030]: S/D epi) over a first portion of the fin structure and adjacent to the conductive rail structure (Fig 13), 
wherein the metal gate structure is formed over a second portion of the fin structure (Fig 13).

Regarding claim 8. (Original) Smith discloses The method of claim 6, further comprising 
forming a metal contact (Fig 18: Metal) in contact with the source/drain epitaxial region and the conductive rail structure (Fig 18).

Regarding claim 21. (New) Smith discloses A method, comprising: 
forming a shallow trench isolation (STI) region (Fig 4: STI Oxide) between fin structures (Fig 4); 
depositing a padding layer (Fig 5: SiO Liner) on the STI region and on a sidewall of the fin structures (Fig 5); 
depositing an insulating liner layer (Fig 7: Oxide Fill) on the padding layer; 
depositing a conductive layer (Fig 9, [0052]: Ruthenium or metal) on the insulating liner layer; and 
forming a capping layer (Fig 10: Cap) on the conductive layer and on a sidewall of the insulating liner layer (Fig 10).

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 20200373331).

Regarding claim 9. (Original) Kim discloses A method for forming a semiconductor structure, comprising: 

wherein each of the first and second groups of fin structures extends along a first horizontal direction (Fig 4A: Y-direction); 
forming a conductive rail structure 150, extending along the first horizontal direction (Fig 15/Fig 17A), between the first group of fin structures and the second group of fin structures (Fig 15/Fig 17A); and 
forming a sacrificial gate structure (Fig 17A/Fig 17B, [0100]: DGS), extending along a second horizontal direction (Fig 17A: X-direction), over the first group of fin structures, the second group of fin structures, and the conductive rail structure (Fig 17A: see the center DGS).

Allowable Subject Matter
Claims 7, 10-15 and 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “forming a void between the source/drain epitaxial region and the conductive rail structure”.



Regarding claim 11. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a length of the conductive vertical structure is substantially equal to or greater than an other length of each of the first and second groups of fin structures”.

Regarding claim 12. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “forming a first layer of insulating material to embed the first and second groups of fin structures; forming a trench in the first layer of insulating material, along the first horizontal direction, and between the first and second groups of fin structures; forming a layer of conductive material in the trench; and forming a second layer of insulating material over the layer of conductive material”.

Regarding claim 14. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “over the first group of fin structures and in contact with the conductive rail structure; and forming a second source/drain epitaxial region over the second group of fin structures and in contact with the conductive rail structure”.



Regarding claim 22. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “forming a source/drain epitaxial region over a portion of the fin structures and in contact with a sidewall of the insulating liner layer”.

Regarding claim 23. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “removing a sidewall portion of the padding layer; and forming a source/drain epitaxial region over a portion of the fin structures to form a void structure between the source/drain epitaxial region and a sidewall portion of the insulating liner layer”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826